Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendment
Applicant’s amendment filed 11/10/2021 has been received and entered.  Claims 29 and 30 have been amended.
Claims 1-30 are pending

Election/Restriction
Applicant’s election without traverse of the species of plasma, DNA and bacteria in the reply filed on 11/10/2021 is acknowledged.
Upon initial search and review, it appears that the sources of blood, plasma and serum would not be an undue burden to examine together; and in view of the requirement of generic HTS use for obtaining sequences for analysis, that all sequences from any mircrobe present would be provided by the method step and not an undue burden to examine.  Accordingly, the restriction requirement for these species is withdrawn.
Claims 1-30 are pending.  Claims 7 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of RNA, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/10/2021.
.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claims 1-6, 9-30 are currently under examination for sample source of blood, plasma, serum, nucleic acid being DNA and any type of microbe amplified, sequenced and identified.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Original claim 1 provides step a) and the requirement that the sample is from ‘a subject with a respiratory infection’ which does not appear in the present specification.  A search of the term “respiratory” identifies the word four times: in [0048] in viruses that infect humans “Human respiratory syncytial virus”; in [0053] for transmission of anelloviruses teaching “Anelloviruses are spread primarily through fecal-oral transmission, although mother-child and respiratory tract transmissions have also been reported. There are conflicting reports regarding the presence of TTV in cord blood specimens.”; in [0069] source of sample for cfDNA “A sample containing cell-free nucleic acids is obtained from a subject. Such subject can be a human, a domesticated 
	Together, these teachings do not appear to provide for support that a patient with a respiratory infection be a choice and limitation specifically contemplated in combination with the claimed analysis steps of claim 1.  

Priority
	This application filed 6/14/2021 is a continuation of 16/554286 filed 8/28/2019 which is a continuation of 14/536300 filed 11/7/2014 now US Patent 10,450620, which claims benefit to US Provisional applications 61/901857 filed 11/8/2013 and 61/901114 filed 11/7/2013; and is related to 17/347247 filed 6/14/2021 (TrackOne request filed), 17/347180 filed 6/14/2021 (TrackOne request filed) by virtue of benefit to 16/544286, and to PCT/US14/64669 filed 11/7/2014.
	In view of the objection to the specification, given that this a continuation and the specifications of the parent applications appear to provide for similar support, the priority of the application and claims is the filing date of the instant application filed 6/14/2021.
In review of the provisional application 61/901114 filed 11/7/2013 it is noted that it a copy of the NPL from Cell 155, (Nov 21, 2013) with the incorporation by reference statement 
 In review of the provisional application 61/901857 filed 11/8/2013 and provides a shorter version of the instant specification with the term ‘respiratory’ appearing twice in [0037] and [0085] which is consistent with [0053] and [0069] of the present specification.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/13/2021 and 6/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  See for example page 11.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


This is a provisional nonstatutory double patenting rejection.

Claims 1-6, 9-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10450620 (14/536300 filed 11/7/2014) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘620 provide for all the physical steps of obtaining sequence reads from any human host, and broadly that the host can be infected (see claim10 for patient is infected).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-17, 21-25, 27, 29, 30 are rejected under 35 U.S.C. 102a1 as being anticipated by DeVlaminck et al (2015).

DeVlaminck et al. provide a teaching of a noninvasive monitoring of infection and rejection after lung transplantation.  The reference provides a detailed description of a diagnostic assay that simultaneously monitors for rejection and infection in lung transplant recipients by sequencing of cell-free DNA (cfDNA) in plasma. Provided is evidence that the nonhuman cfDNA detected can be used to test for infections. Cytomegalovirus was assayed and the levels of CMV-derived sequences in cfDNA were consistent with clinical results.  Additionally, monitoring for other pathogens using cfDNA reveals undiagnosed cases of infection, and that certain infectious pathogens such as human herpesvirus (HHV) 6, HHV-7, and adenovirus, which are not often tested clinically, occur with high frequency in the patients studied.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-6, 8-30 are rejected under 35 U.S.C. 103 as being unpatentable over Stephan et al (2001) and Chen et al. (2012)
The presence of circulating nucleic acids (CNAs) in plasma and serum was first described many years ago, many investigators have reported on the association between CNAs and various physiological and pathological conditions.  Chen et al. teach the analysis of total serum DNA and DNA integrity for the diagnostic value in patients.  Chen et al. specifically teach that the presence of hepatitis B virus can result in hepatocellular carcinoma, and provide methods of cfDNA extraction, real time PCR for analysis and quantification.  Chen et al. provide the general indication for the use of cfDNA for a variety of pathologies, they only provide a detailed analysis of cfDNA and it correlation with cancer as a result of HBV, but they do not use the methodology to analyze for the presence of HBV, or for lung related organisms.  However, at the time the sequences and organisms that cause pathology to the lung or involved in lung infection were known.  For example Stephan et al. teach the analysis of pulmonary infections in transplant patients.  More specifically, Stephan et al provide that cytomegalovirus (CMV) pneumonitis has been shown to be associated with lymphocytic alveolitis after lung prima facie obvious to one having ordinary skill in the art at the time the invention was made to use the methods of Chen et al for the analysis of cfDNA to determine the presence of CMV in patients with lung infections or more generally to monitor patients for lung infections for a variety of known types of infections.
One having ordinary skill in the art would have been motivated to substitute the use of cfDNA in order to obtain sequence information for the status of a patient and the ability to screen a variety of organisms that might be present.  Given the methods to isolate and provide cfDNA and information about sequences present were well known for a variety of pathologies, there would have been a reasonable expectation of success given the results of Stephen et al demonstrating the presence of CMV in lung infections with the guidance of Chen et al.
	Thus, the claimed invention as a whole was clearly prima facie obvious.

Conclusion
No claim is allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739. The examiner can normally be reached Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Joseph Woitach/            Primary Examiner, Art Unit 1631